Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 1 of 20 PageID #: 7




       EXHIBIT A
         Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 2 of 20 PageID #: 8


                                                                         
                                            
                                               
                                           ! !        "   #$"%" &' #
                                            (((( "  "& ((((


                                                                                                                              
        

                                                                                                                                
      " #%&%&# &              " !

       
                         !"    # $% "% 
           #"&' 

       
            ) &  ! !        "& *! !                   " &
                       

      %+&&) ,&&           &"    !       
      "&, )&'          "   ' &"     

       "--
           (! $)*$++!
           ,--. *#/0**$#12#/$**/#3/*45--
           +13#6++*)5-4-4

      #" , &$         "   ' "

       "--
           $1#/ $1. 2/1++!
           5--. ($*/#/$**/742+
           +13#6++*)5-4-4

      .& .,'        "    ' "

       "--
           $1#/ $1. 2/1++!
           5--. *#/($*/#/$**/
           +13#6++*)5-4-4

       "          /  "/ ) 

       
           $ 8 "  2/*( +3*!$1## +3*#*+

       "--
           //2$*9#/*$*9*2/
           7-:. (2#/$**/#3/*,;4
           $21$/)5-:-;


                                                                                                                              

      &"  !              ! !

        # " *! !
                                   
       ' """ *! 0!
         ! "# $%&'($ )* +,'%-. # / '.& )* +0,    -.1 / $-1 1 --12 &3 % 4'.5'%%-2 6 
           ), +), +0 )7/(.'8'%-,

         *! !
          2  3- 1-&3-
      1               " *! 0!

544-4-                                                              <=<45>7                                                                 ;
        Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 3 of 20 PageID #: 9

    2                                                                                              

      &"  !         ! !         9/:-).,; 

         ! !       9/:-).,; 

       '  " "& ""                    ! !   9/:-).,; 

       ' """ *! 0!            9/:-).,; 

         *! !              9/:-).,; 

                                             ((((-345                 ((((




544-4-                                                               <=<45>7                                4
Filed
        Case 3:20-cv-00241-GNS   Document 1-1 Filed
                   20-CI-001585 02/28/2020
                                                    04/02/20 Page 4 ersonof
                                                                         NOT20 Circuit
                                                 David L. Nicholson, Jefferson
                                                                               PageID
                                                                               ORIGINAL  #: 10
                                                                                       Clerk DOCUMENT
                                                                                       03/03/2020 09:39:30 AM
                                                                                       82852

                                          ELECTRONICALLY FILED
                                       COMMONWEALTH OF KENTUCKY
                                         JEFFERSON CIRCUIT COURT
                                              DIVISION _______
                                         CASE NO. 20-CI-___________


        BE WELL PROVIDERS, LLC, f/k/a
        EATING ANXIETY THERAPY CLINIC, LLC
        d/b/a BEHAVIORAL WELLNESS CLINIC AND
        LOUISVILLE CENTER FOR EATING DISORDERS                                                  PLAINTIFF


        v.                                       COMPLAINT


        ANTHEM HEALTH PLANS OF
        KENTUCKY, INC. d/b/a ANTHEM
        BLUE CROSS BLUE SHIELD                                                               DEFENDANT

               Serve:          C T Corporation System (serve via certified mail)




                                                                                                                Presiding Judge: HON. ANN BAILEY SMITH (630350)
                               Attn: Registered Agent
                               306 W Main Street, Suite 512
                               Frankfort, Kentucky 40601

                                                     ** ** ** ** **

               Comes the Plaintiff, Be Well Providers, LLC, f/k/a Eating Anxiety Therapy Clinic, LLC,

        d/b/a Behavioral Wellness Clinic and Louisville Center for Eating Disorders (“BWP”), by and

        through counsel and for its Complaint against the Defendant, Anthem Health Plans of Kentucky,

        Inc., d/b/a Blue Cross Blue Shield (“Anthem”), herein states as follows:

                                                      PARTIES

               1.       Plaintiff, BWP is a Kentucky limited liability company, with a principal place of

        business of 11824 Ransum Drive, Suite 200, Middletown, Kentucky 40243.
                                                                                                                COM : 000001 of 000011




               2.       Defendant, Anthem, is a Kentucky corporation, with a principal place of business

        of 13550 Triton Park Boulevard, Louisville, Kentucky 40223.




Filed                   20-CI-001585    02/28/2020             David L. Nicholson, Jefferson Circuit Clerk
Filed
            Case 3:20-cv-00241-GNS   Document 1-1 Filed
                       20-CI-001585 02/28/2020
                                                        04/02/20 Page 5 ersonof
                                                                             NOT20 Circuit
                                                     David L. Nicholson, Jefferson
                                                                                   PageID
                                                                                   ORIGINAL  #: 11
                                                                                           Clerk DOCUMENT
                                                                                                 03/03/2020 09:39:30 AM
                                                                                                 82852

                   3.      Anthem can be served through its registered agent at 306 W. Main Street, Franfort,

        Kentucky 40601.

                                               JURISDICTION AND VENUE

                   4.      As the actions contained in the Complaint occurred in Kentucky and as the amount

        in controversy exceeds the jurisdictional minimum, the Court has proper jurisdiction.

                   5.      Venue for this action is proper in Jefferson County, Kentucky because (a) the

        agreements described herein were entered into and were performed in Jefferson County, Kentucky;

        (b) the tortious actions alleged herein occurred in Jefferson County, Kentucky and caused damages

        to BWP in Jefferson County, Kentucky; (c) BWP and Anthem operate and have business locations

        in Jefferson County, Kentucky, at which the actions alleged herein occurred.

                                    ALLEGATIONS COMMON TO ALL CLAIMS




                                                                                                                          Presiding Judge: HON. ANN BAILEY SMITH (630350)
                   6.      BWP is a behavioral health multi-specialty group in Kentucky that provides

        outpatient services for patients suffering from eating disorders. According to the American

        Psychiatric Association, eating disorders are illnesses where individuals experience severe

        disturbances in their eating behaviors and related thoughts and emotions. Eating disorders have

        the highest mortality rate of any psychiatric disorder. 1            Eating disorders affect several million

        people at any given time, most often women between the ages of 12 and 35. Eating disorders occur

        at an incidence rate of 2900 per 100,000 children and adolescents, which is a much higher rate

        than other psychiatric illness for children and adolescents. Eating disorders are serious and often

        fatal illnesses and require extensive and on-going treatment. There are four main types of eating

        disorders that include anorexia nervosa, bulimia nervosa, binge eating disorder and other specified
                                                                                                                          COM : 000002 of 000011




        feeding disorders.



        1
            https://www.psychiatry.org/patients-families/eating-disorders/what-are-eating-disorders

                                                                 2
Filed                      20-CI-001585      02/28/2020               David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS   Document 1-1 Filed
                   20-CI-001585 02/28/2020
                                                    04/02/20 Page 6 ersonof
                                                                         NOT20 Circuit
                                                 David L. Nicholson, Jefferson
                                                                               PageID
                                                                               ORIGINAL  #: 12
                                                                                       Clerk DOCUMENT
                                                                                      03/03/2020 09:39:30 AM
                                                                                      82852

               7.      Access to treatment for eating disorders in Louisville is very limited. Currently,

        there are no dedicated inpatient or partial hospitalization programs for eating disorders in

        Louisville, Kentucky. BWP is only one of a very few clinics that offers specific outpatient

        treatment and programs for eating disorder patients in Louisville, Kentucky.       With a staff that

        includes licensed clinical psychologists, a psychiatrist nurse practitioner, dieticians, certified

        clinical social workers, marriage and family therapists, licensed psychological associates, doctoral

        students, and an administrative staff, BWP provides treatment for eating disorders that includes

        behavioral therapy and counseling, nutrition counseling, empirically-based outpatient therapy, an

        intensive outpatient therapy program that offers services for patients that have often transitioned

        out of residential or partial hospitalization programs, treatment for co-occurring disorders,

        psychiatric treatment, as well as group therapy programs and telemedicine.            Individualized




                                                                                                                Presiding Judge: HON. ANN BAILEY SMITH (630350)
        treatment plans are developed by a multispecialty group of experienced providers and often include

        both individual therapy, medication, group therapy, nutritional counseling and other educational

        programs based upon a patient’s individualized needs.

               8.      Kentucky patients are referred to the BWP by physicians, inpatient hospital

        programs, residential facilities and partial hospitalization programs located out-of-state as well as

        referrals from Kentucky providers.

               9.      BWP has been referred patients, who are Anthem beneficiaries. As part of the

        process for assuring that services are medically necessary and covered, Anthem performs

        preauthorization review and issues approvals to providers like BWP. Except for patients who

        agree to pay directly, BWP does not accept patients relying on insurance, such as Anthem’s
                                                                                                                COM : 000003 of 000011




        beneficiaries, unless the insurance provider preauthorizes the treatment.




                                                         3
Filed                  20-CI-001585    02/28/2020            David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS   Document 1-1 Filed
                   20-CI-001585 02/28/2020
                                                    04/02/20 Page 7 ersonof
                                                                         NOT20 Circuit
                                                 David L. Nicholson, Jefferson
                                                                               PageID
                                                                               ORIGINAL  #: 13
                                                                                       Clerk DOCUMENT
                                                                                     03/03/2020 09:39:30 AM
                                                                                     82852

               10.     BWP was provided preauthorization approvals from Anthem for its patients who

        are generally young women and adolescents and often covered under their parents’ policies.

               11.     Based upon these Preauthorization Notices, BWP provided treatment and services

        for Anthem covered individuals with the understanding that it would be paid for those services by

        Anthem.

               12.     Each of its patients who are covered by Anthem authorized BWP to bill Anthem

        for services provided and assigned their right to Anthem benefits to BWP.

               13.     But for the Preauthorization of services and treatments by Anthem and the

        assignments of benefits, BWP would not have provided treatment and services to individuals

        covered by Anthem.

               14.      Pursuant to Preauthorization Notices, Anthem preauthorized services for patient




                                                                                                              Presiding Judge: HON. ANN BAILEY SMITH (630350)
        S.B., approving services for outpatient visits to Louisville Center for Eating Disorders, LLC from

        May 21, 2018 through August 2, 2018.

               15.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        H.L., approving services for outpatient visits to for the following dates: February 5, 2018 through

        March 9, 2018; March 12, 2018 through June 1, 2018; June 4, 2018 through July 3,2018; and July

        5, 2018 through July 18, 2018.

               16.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        B.R., approving services for outpatient visits to Louisville Center for Eating Disorders, LLC from

        February 2, 2018 through March 23, 2018.

               17.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient
                                                                                                              COM : 000004 of 000011




        M.T., approving services for outpatient visits to Center for Eating Disorders from June 8, 2018

        through July 20, 2018.



                                                        4
Filed                 20-CI-001585    02/28/2020            David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS   Document 1-1 Filed
                   20-CI-001585 02/28/2020
                                                    04/02/20 Page 8 ersonof
                                                                         NOT20 Circuit
                                                 David L. Nicholson, Jefferson
                                                                               PageID
                                                                               ORIGINAL  #: 14
                                                                                       Clerk DOCUMENT
                                                                                     03/03/2020 09:39:30 AM
                                                                                     82852

               18.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        R.M., approving services for outpatient visits to Center for Eating Disorders from June 14, 2018

        through July 19, 2018.

               19.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        C.J., approving services for outpatient visits to Center for Eating Disorders for dates November

        22, 2017 through December 31, 2017, and March 30, 2018through May 31, 2018.

               20.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        J.L., approving services for outpatient visits to Center for Eating Disorders for dates October 3,

        2019 through October 31, 2018, and November 14, 2018 through December 8, 2018.

               21.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        B.C., approving services for outpatient visits to Center for Eating Disorders from November 3,




                                                                                                               Presiding Judge: HON. ANN BAILEY SMITH (630350)
        2018 through November 20, 2018.

               22.     Pursuant to Preauthorization Notices, Anthem preauthorized services for patient

        R.M., approving services for outpatient visits to Center for Eating Disorders from May 21, 2018

        through August 4, 2018.

               23.      Center for Eating Disorders provided services to patient A.M. and patient A.M.

        used out of network insurance to cover the services Center for Eating Disorders provided.

               24.     Each of the preauthorization documents provided to BWP and its Anthem-insured

        patients contained language stating, “Based on the information provided to us, we are pleased to

        authorize benefits for the service(s) referenced above,” or language that was substantially similar.

               25.     The services provided to the patients identified above were within the services pre-
                                                                                                               COM : 000005 of 000011




        authorized by Anthem.




                                                         5
Filed                 20-CI-001585    02/28/2020             David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS   Document 1-1 Filed
                   20-CI-001585 02/28/2020
                                                    04/02/20 Page 9 ersonof
                                                                         NOT20 Circuit
                                                 David L. Nicholson, Jefferson
                                                                               PageID
                                                                               ORIGINAL  #: 15
                                                                                       Clerk DOCUMENT
                                                                                        03/03/2020 09:39:30 AM
                                                                                        82852

                 26.     BWP followed Anthem’s procedures and submitted payment requests to Anthem

        on behalf of its patients for the pre-authorized services provided by BWP.

                 27.   Anthem failed to make any payment for the services BWP rendered to these

        patients.

                 28.    BWP attempted to appeal Anthem’s failure to pay or defacto denial of payments

        by pursuing Anthem’s internal and external appeals processes that Anthem is required to

        implement pursuant to KRS 304.17A-617 and KRS 304.17A-623, respectively.

                 29.   Anthem did not reply to any of Center for Eating Disorder’s appeals and failed to

        comply with its responsibility to provide an appeal process and to correctly process and approve

        claims

                 30.   On information and belief, the policies and coverage discussed herein do not meet




                                                                                                                  Presiding Judge: HON. ANN BAILEY SMITH (630350)
        the qualifications of a plan under the Employee Retirement Income Security Act (ERISA), 29

        U.S.C. § 1001 et seq.

                 31.   In the alternative, if any of the insurance policies provided to the patients referenced

        above do meet the qualifications for a plan under ERISA, then the decisions made by Anthem to

        deny and/or fail to approve BWP’s claims were arbitrary and capricious, against the overwhelming

        evidence provided to Anthem, which entitle BWP to recovery of benefits under the applicable

        policy, interest, costs and attorney’s fees under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(g).

                 32.   Anthem’s failure to pay for the services BWP rendered to Anthem’s beneficiaries

        constitutes breach of contract, unjust enrichment, bad faith and negligence.

                                                COUNT I
                                                                                                                  COM : 000006 of 000011




                                           BREACH OF CONTRACT

                 33.    BWP reaffirms and reiterates the allegations contained within foregoing

        paragraphs as if fully stated herein.

                                                          6
Filed                  20-CI-001585    02/28/2020             David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS    Document 1-1 Filed
                    20-CI-001585 02/28/2020
                                                     04/02/20 Page 10erson  of 20Circuit
                                                                           NOT
                                                   David L. Nicholson, Jefferson
                                                                                  PageID
                                                                                 ORIGINAL   #: 16
                                                                                         Clerk DOCUMENT
                                                                                      03/03/2020 09:39:30 AM
                                                                                      82852

               34.      BWP was an out of network provider with Anthem during the time in which the

        above-referenced services were rendered to patients who were insured by Anthem.

               35.     When Anthem sent BWP Preauthorization Notices to render services to its

        beneficiaries, the beneficiaries had a contractual right to payment for the services provided.

               36.     The Anthem beneficiaries assigned their right to payment to BWP, thus entitling

        BWP to request and enforce right to payment for services provided.

               37.     Anthem failed to pay the amount owed to BWP.

               38.     The failure to pay the amount owed to BWP constitutes a breach of contract with

        BWP, as assignee and, as a direct and proximate result of said breach, BWP suffered actual,

        incidental and consequential damages.

                                                COUNT II




                                                                                                               Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                           BREACH OF CONTRACT

               39.      BWP reaffirms and reiterates the allegations contained within foregoing

        paragraphs as if fully stated herein.

               40.      BWP was an out of network provider with Anthem during the time in which the

        above-referenced services were rendered to patients.

               41.     When Anthem sent BWP Preauthorization Notices to BWP, describing the services

        that Anthem would pay for, a contract was created between BWP and Anthem.

               42.     When BWP provided the services pursuant to the Preauthorization Notices,

        Anthem became obligated to pay BWP the reimbursable cost for the covered services.

               43.     Anthem failed to pay the amounts owed to BWP.

               44.      BWP demanded payment for the services it rendered, exercised the internal and

        external appeals processes provided and Anthem still refused to perform its obligation to pay BWP

        for the services it rendered to Anthem’s beneficiaries.

                                                          7
Filed                  20-CI-001585    02/28/2020             David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS    Document 1-1 Filed
                    20-CI-001585 02/28/2020
                                                     04/02/20 Page 11erson  of 20Circuit
                                                                           NOT
                                                   David L. Nicholson, Jefferson
                                                                                  PageID
                                                                                 ORIGINAL   #: 17
                                                                                         Clerk DOCUMENT
                                                                                      03/03/2020 09:39:30 AM
                                                                                      82852

               45.     The failure to pay the amount owed to BWP constitutes a breach of contract with

        BWP and, as a direct and proximate result of said breach, BWP suffered actual, incidental and

        consequential damages.

                                                  COUNT III
                                             UNJUST ENRICHMENT

               46.      BWP reaffirms and reiterates the allegations contained within foregoing

        paragraphs as if fully stated herein.

               47.     Anthem is contractually required to pay for medically necessary services covered

        by its insurance contracts with its patients.

               48.     By failing to pay BWP for medically necessary and covered services that it has

        preauthorized, Anthem has been unjustly enriched at BWP expense because Anthem failed to




                                                                                                               Presiding Judge: HON. ANN BAILEY SMITH (630350)
        honor the Preauthorization Notices and induced BWP to provide covered services it was

        contractually obligated to provide to its beneficiaries.

               49.     Anthem has enjoyed the receipt and use of this benefit.

               50.     The retention of this benefit by Anthem at the expense of BWP is inequitable.

               51.     As a direct and proximate result of Anthem’s receipt and retention of this monetary

        benefit, Anthem has been unjustly enriched while BWP has suffered damages and is entitled to

        compensation for said damages.

                                           COUNT IV
                             BREACH OF THE COVENANT OF GOOD FAITH


               52.      BWP reaffirms and reiterates the allegations contained within foregoing
                                                                                                               COM : 000008 of 000011




        paragraphs as if fully stated herein.

               53.     Anthem’s actions are a breach of the covenant of good faith and fair dealing that

        governs the performance of every contract negotiated in the Commonwealth of Kentucky.

                                                          8
Filed                  20-CI-001585     02/28/2020            David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS    Document 1-1 Filed
                    20-CI-001585 02/28/2020
                                                     04/02/20 Page 12erson  of 20Circuit
                                                                           NOT
                                                   David L. Nicholson, Jefferson
                                                                                  PageID
                                                                                 ORIGINAL   #: 18
                                                                                         Clerk DOCUMENT
                                                                                      03/03/2020 09:39:30 AM
                                                                                      82852

                54.     By providing BWP with Preauthorization Notices to provide services to the

        beneficiaries entered into a contract with BWP that it would pay for the services that it authorized.

                55.     Anthem induced BWP to provide those services to Anthem’s beneficiaries by its

        preauthorizations.

                56.     By refusing to honor the Preauthorization Notices and pay for the services that were

        provided to its beneficiaries, Anthem breached the contract and its covenant of good faith and fair

        dealing.

                57.     As a result of Anthem’s breach, BWP has been damaged in an amount to be

        determined at trial and is entitled to relief.

                                                      COUNT V
                                                    NEGLIGENCE




                                                                                                                Presiding Judge: HON. ANN BAILEY SMITH (630350)
                58.     BWP reaffirms and reiterates the allegations contained within foregoing paragraphs

        as if fully stated herein.

                59.     When Anthem provided BWP with Preauthorization Notices to provide services to

        Anthem’s beneficiaries, it owed a BWP to pay for the services provided to those beneficiaries by

        its Preauthorization Notices.

                60.     When BWP provided the medically necessary and approved services pursuant to

        the Preauthorization Notices and thereafter submitted claims to Anthem for reimbursement,

        Anthem failed to pay BWP.

                61.     As a direct and proximate result of Anthem’s actions and/or inactions, BWP has

        sustained an injury in excess of this Court’s jurisdictional limit.
                                                                                                                COM : 000009 of 000011




                                                          9
Filed                   20-CI-001585     02/28/2020           David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS    Document 1-1 Filed
                    20-CI-001585 02/28/2020
                                                     04/02/20 Page 13erson  of 20Circuit
                                                                           NOT
                                                   David L. Nicholson, Jefferson
                                                                                  PageID
                                                                                 ORIGINAL   #: 19
                                                                                         Clerk DOCUMENT
                                                                                      03/03/2020 09:39:30 AM
                                                                                      82852

                                               COUNT VI
                                         DETRIMENTAL RELIANCE


                  62.   BWP reaffirms and reiterates the allegations contained within foregoing paragraphs

        as if fully stated herein.

                  63.   By providing BWP with Preauthorization Notices to provide services to its

        beneficiaries, Anthem represented to BWP that its services to Anthem beneficiaries would be

        reimbursed.

                  64.    BWP relied on Anthem’s representation by providing services to Anthem

        beneficiaries and submitting claims to Anthem for reimbursement for those services.

                  65.   BWP is entitled to damages for its detrimental reliance on Anthem’s representation.

                  WHEREFORE, Plaintiff, Be Well Providers, LLC, respectfully requests the following




                                                                                                               Presiding Judge: HON. ANN BAILEY SMITH (630350)
        relief:

                  A.    An Order of specific performance directing Defendant, Anthem Health Plans of

        Kentucky, Inc., d/b/a Blue Cross Blue Shield, to tender payment to BWP in exchange for the

        services BWP rendered to Anthem’s beneficiaries;

                  B.    For trial by jury and judgment in favor of BWP and against Anthem for breach of

        its Contract with BWP and awarding BWP damages, including, without limitation, interest thereon

        as prescribed by law, in an amount to be determined by the trier of fact;

                  C.    For judgment in favor of BWP and against Anthem that Anthem has been unjustly

        enriched to BWP’s detriment in an amount to be determined by the trier of fact;

                  D.    Judgment for its costs incurred herein, including its reasonable attorneys’ fee; and
                                                                                                               COM : 000010 of 000011




                  E.    Any and all other relief, both legal and equitable, to which BWP may appear

        entitled.



                                                         10
Filed                   20-CI-001585   02/28/2020             David L. Nicholson, Jefferson Circuit Clerk
Filed
        Case 3:20-cv-00241-GNS    Document 1-1 Filed
                    20-CI-001585 02/28/2020
                                                     04/02/20 Page 14erson  of 20Circuit
                                                                           NOT
                                                   David L. Nicholson, Jefferson
                                                                                  PageID
                                                                                 ORIGINAL   #: 20
                                                                                         Clerk DOCUMENT
                                                                               03/03/2020 09:39:30 AM
                                                                               82852

                                                      Respectfully submitted,


                                                      /s/ Trevor L. Earl
                                                      Hon. Trevor L. Earl (KBA # 86690)
                                                      MCBRAYER PLLC
                                                      500 West Jefferson Street, Suite 2400
                                                      Louisville, Kentucky 40202
                                                      (502) 327-5400
                                                      tearl@mcbrayerfirm.com

                                                      Hon. Lisa English Hinkle
                                                      McBRAYER PLLC
                                                      201 East Main Street, Suite 900
                                                      Lexington, Kentucky 40507
                                                      (859) 231-8780
                                                      lhinkle@mcbrayerfirm.com
                                                      ATTORNEYS FOR PLAINTIFF




                                                                                                          Presiding Judge: HON. ANN BAILEY SMITH (630350)
                                                                                                          COM : 000011 of 000011




                                                 11
Filed               20-CI-001585   02/28/2020         David L. Nicholson, Jefferson Circuit Clerk
            Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 15 NOT
                                                                       of 20ORIGINAL
                                                                            PageID #: 21
                                                                                      DOCUMENT
 AOC-E-105         Sum Code: CI                                                               04/02/2020 09:52:13 AM
 Rev. 9-14                                                                              Case #: 20-CI-001585
                                                                                                20 CI 001585
                                                                                              89824-3
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, BE WELL PROVIDERS, LLC VS. ANTHEM BLUE CROSS BLUE SHIELD, Defendant


   TO: C T CORPORATION
           ATTN: REGISTERED AGENT
           306 W. MAIN STREET, SUITE 512
           FRANKFORT, KY 40601
Memo: Related party is ANTHEM BLUE CROSS BLUE SHIELD

The Commonwealth of Kentucky to Defendant:
ANTHEM BLUE CROSS BLUE SHIELD

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.




                                                                                                                                   Presiding Judge: HON. ANN BAILEY SMITH (630350)
The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 2/28/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:

   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000941636
CIRCUIT: 20-CI-001585 Certified Mail
BE WELL PROVIDERS, LLC VS. ANTHEM BLUE CROSS BLUE SHIELD

                                                      Page 1 of 1
Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 16 of 20 PageID #: 22




NO. 20-CI-001585                                                   JEFFERSON CIRCUIT COURT
Electronically Filed                                                       DIVISION THREE (3)
                                                                         JUDGE MITCH PERRY

BE WELL PROVIDERS, LLC, f/k/a
EATING ANXIETY THERAPY CLINIC, LLC
d/b/a BEHAVIORAL WELLNESS CLINIC AND
LOUISVILLE CENTER FOR EATING DISORDERS                                               PLAINTIFF

v.

ANTHEM HEALTH PLANS OF KENTUCKY, INC
d/b/a ANTHEM BLUE CROSS BLUE SHIELD                                                 DEFENDANT


                                   ENTRY OF APPEARANCE

       Please take notice that Cory J. Skolnick and Miles R. Harrison of the law firm Frost

Brown Todd LLC hereby enter their appearance as counsel for Defendant Anthem Health Plans

of Kentucky, Inc. d/b/a anthem Blue Cross Blue Shield. Future pleadings should be served by

the Clerk and counsel on Messrs. Skolnick and Harrison, at the address below.

       Pursuant to CR 5.02(2), Cory J. Skolnick and Miles Harrison hereby provide notice of

their election to effectuate and receive service via electronic mail.


                                               Respectfully submitted,


                                                /s/ Cory J. Skolnick
                                               Cory J. Skolnick (# 92258)
                                               Miles R. Harrison (# 95567)
                                               FROST BROWN TODD LLC
                                               400 West Market Street, 32nd Floor
                                               Louisville, KY 40202-3363
                                               (502) 589-5400
                                               (502) 589-1087 (facsimile)
                                               cskolnick@fbtlaw.com
                                               mharrison@fbtlaw.com

                                               Counsel for Defendant



                                                  1
Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 17 of 20 PageID #: 23




                                   CERTIFICATE OF SERVICE




                                                                                                 C06AA157-8CDB-4BB8-8083-E43CE334E747 : 000002 of 000002
        It is hereby certified that on the 16th day of March 2020, I electronically filed the
foregoing document with the Clerk of the Court using the Kentucky Court of Justice eFiling
System. Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or via First Class Mail to anyone unable to accept electronic filing.


Trevor L. Earl
McBrayer PLLC
500 West Jefferson Street, Suite 2400
Louisville, KY 40202
tearl@mcbrayerfirm.com

Lisa English Hinkle
McBrayer PLLC
201 East main Street, Suite 900
Lexington, KY 40507
lhinkle@mcbrayerfirm.com

Counsel for Plaintiff




                                           /s/ Cory J. Skolnick
                                           Counsel for Defendant




0131135.0730625 4823-3830-3671v1




                                              2
Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 18 of 20 PageID #: 24




NO. 20-CI-001585                                               JEFFERSON CIRCUIT COURT




                                                                                                   8F616731-2AB7-40AF-8D91-A89559A71D33 : 000001 of 000002
Electronically Filed                                                   DIVISION THREE (3)
                                                                     JUDGE MITCH PERRY

BE WELL PROVIDERS, LLC, f/k/a
EATING ANXIETY THERAPY CLINIC, LLC
d/b/a BEHAVIORAL WELLNESS CLINIC AND
LOUISVILLE CENTER FOR EATING DISORDERS                                             PLAINTIFF

v.

ANTHEM HEALTH PLANS OF KENTUCKY, INC
d/b/a ANTHEM BLUE CROSS BLUE SHIELD                                              DEFENDANT


                                      AGREED ORDER

       By agreement of the parties, Plaintiff Be Well Providers, LLC, f/k/a Eating Anxiety

Therapy Clinic, LLC, d/b/a Behavioral Wellness Clinic and Louisville Center for Eating Disorders

(“Plaintiff”) and Defendant Anthem Health Plans of Kentucky, Inc. d/b/a Anthem Blue Cross and

Blue Shield (“Anthem”), and the Court being otherwise sufficiently advised;

       IT IS HEREBY ORDERED that Anthem is granted an extension of time up to and

including April 27, 2020 within which to answer and/or otherwise respond to Plaintiff’s

Complaint.

       SO ORDERED this               day of                       , 2020.




                                                   JUDGE, JEFFERSON CIRCUIT COURT


                                                   Date:
Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 19 of 20 PageID #: 25




Have Seen and Agreed:




                                                                                 8F616731-2AB7-40AF-8D91-A89559A71D33 : 000002 of 000002
/s/ Miles R. Harrison                    /s/ Trevor L. Earl (with permission)
Cory J. Skolnick                         Trevor L. Earl
Miles R. Harrison                        McBrayer PLLC
Frost Brown Todd LLC                     500 West Jefferson Street, Suite 2400
400 W. Market Street, 32nd Floor         Louisville, KY 40202
Louisville, KY 40202                     tearl@mcbrayerfirm.com
(502) 589-5400
cskolnick@fbtlaw.com                     Lisa English Hinkle
mharrison@fbtlaw.com                     McBrayer PLLC
Counsel for Defendant                    201 East Main Street, Suite 900
                                         Lexington, KY 40507
                                         lhinkle@mcbrayerfirm.com

                                         Counsel for Plaintiff

0131135.0730625 4839-5081-7207v1
Case 3:20-cv-00241-GNS Document 1-1 Filed 04/02/20 Page 20 of 20 PageID #: 26
